Thomson, J.,
delivered the opinion of the court.
Suit for balance due for wages by Robeson against Miller. Judgment for plaintiff for $50.00. Plaintiff comes here by writ of error. The principal witnesses were the parties. Both agree that plaintiff worked ten months at $25.00 per month. They disagree as to payments. Defendant says he paid plaintiff $174.65; and plaintiff says he only received $133.50. Ten months’ labor at $25.00 per month amounts to $250.00. If plaintiff’s figures were correct, he was entitled to judgment *314for $116.50. If defendant was more worthy of belief, plaintiff was entitled to judgment for $75.35. The court gave judgment for $50.00. Plow it found this sum, or why it rendered such a judgment, we are unable .to guess. If the plaintiff was right the judgment was wrong; if the defendant was right the judgment was wrong; and being wrong upon any hypothesis, it must be reversed.

Reversed.